PER CURIAM.
This is an appeal from an Order granting a motion for partial summary judgment. Appellee has filed a motion to dismiss claiming that the Order is not an appealable order. Appellant claims this Court has jurisdiction under Rule 9.130(a)(3)(C)(iv), but Appellee is correct that we do not. We dismiss the appeal. See Rule 9.130 and the comment to the Rule amended in 2000 which state “Subdivision (a)(3)(C)(iv) allowing review of orders determining ‘the issue of liability in favor of a party seeking affirmative relief was deleted so that such orders are not appealable until conclusion of the case.”
Appeal dismissed.